Citation Nr: 0030434	
Decision Date: 11/21/00    Archive Date: 12/01/00

DOCKET NO.  94-05 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an increased rating for residuals of a 
duodenal ulcer and gastrectomy, currently evaluated as 60 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Thomas A. Yeager, Associate Counsel



INTRODUCTION

The veteran had active military service from July 1966 to 
March 1968.

This appeal arises from a November 1992 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Lincoln, Nebraska, which inter alia denied the veteran's 
claim for an increased rating for a gastrointestinal 
disorder.  The veteran's appeal was previously before the 
Board in September 1996, and was remanded for further 
evidentiary development.  It was again before the Board in 
October 1999, at which time it was remanded for the RO to 
consider new evidence which had been submitted directly to 
the Board (see 38 C.F.R. § 20.1304(c)).  The issues remanded 
to the RO were entitlement to a rating in excess of 60 
percent for residuals of a duodenal ulcer and gastrectomy, 
and entitlement to a total rating for disability compensation 
purposes due to individual unemployability (TDIU).

During its ensuing review, the RO fully granted the veteran's 
TDIU claim.  Accordingly, the sole issue remaining before the 
Board on appeal is the evaluation of the veteran's duodenal 
ulcer and gastrectomy residuals.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
determination of the veteran's appeal has been obtained.

2.  The veteran's duodenal ulcer and gastrectomy residuals 
are most closely characterized as severe, with nausea, 
sweating, diarrhea, and involuntary weight loss.



CONCLUSION OF LAW

The criteria for a rating in excess of 60 percent for 
residuals of a duodenal ulcer and gastrectomy have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2000); 
"Veterans Claims Assistance Act of 2000," Pub. L. No. 106-
475 (2000); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.114, 
DC 7305-7308 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has requested an increased rating for residuals 
of a duodenal ulcer and gastrectomy.  Before addressing this 
issue, the Board notes that on November 9, 2000, the 
President signed the "Veterans Claims Assistance Act of 
2000," Pub. L. No. 106-475 (2000) (to be codified at 
38 U.S.C. §§ 5100-5103A, 5106-7, 5126) (the "Act"), which 
substantially modified the circumstances under which VA's 
duty to assist claimants applies, and how that duty is to be 
discharged.  The new law affects claims pending on or filed 
after the date of enactment (as well as certain claims which 
were finally denied during the period from July 14, 1999 to 
November 9, 2000).  Changes potentially relevant to the 
veteran's appeal include the establishment of specific 
procedures for advising the claimant and his or her 
representative of information required to substantiate a 
claim, a broader VA obligation to obtain relevant records and 
advise claimants of the status of those efforts, and an 
enhanced requirement to provide a VA medical examination or 
obtain a medical opinion in cases where such a procedure is 
necessary to make a decision on a claim.

The Act establishes very specific requirements for giving 
notice to claimants of required information and evidence (see 
Act, Pub. L. No. 106-475, sec. 3(a) (to be codified at 
38 U.S.C. § 5103-5103A)).  After receiving an application for 
benefits, VA is required to notify the claimant and the 
claimant's representative of any information, and any medical 
or lay evidence not already submitted, which is necessary to 
substantiate the claim.  VA must include in this notice an 
indication of which information and evidence must be provided 
by the claimant and which will be obtained by VA.  If VA is 
unable to obtain information, it must notify the claimant of 
which records have not been secured, explain the efforts made 
to obtain those records and describe any further action which 
VA will take.  If the records sought are Federal department 
or agency records, VA must continue its efforts unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain them would be futile.  

The Board has reviewed the veteran's claim in light of the 
new Act, and concludes that the RO did not fully comply with 
the new notification requirements at the time the veteran's 
claim was filed.  Specifically, the veteran and his 
representative were not explicitly advised at the time the 
claim was received of any additional evidence required to 
substantiate the claim, and the RO did not identify which 
evidence would be obtained by VA and which was the claimant's 
responsibility.  However, a substantial body of lay and 
medical evidence was developed with respect to the veteran's 
claim, and the RO's statements and supplemental statements of 
the case clarified what evidence would be required to 
establish entitlement to a higher rating.  The veteran and 
his representative responded to the RO's communications with 
additional evidence and argument, curing (or rendering 
harmless) the RO's earlier omissions.  See Bernard v. Brown, 
4 Vet.App. 384, 393-94 (1993); V.A. O.G.C. Prec. 16-92, para. 
16 (57 Fed. Reg. 49,747 (1992)) ("if the appellant has 
raised an argument or asserted the applicability of a law or 
[Court] analysis, it is unlikely that the appellant could be 
prejudiced if the Board proceeds to decision on the matter 
raised").

The Act also requires VA to provide a medical examination 
when such an examination is necessary to make a decision on 
the claim.  See Act, Pub. L. No. 106-475, sec. 3(a) (to be 
codified at 38 U.S.C. § 5103A(d)).  This obligation was 
satisfied by VA compensation examinations performed in 
September 1997, October 1997 and January 2000 (for both 
gastrointestinal and psychiatric conditions), which are 
described below.  The Board is satisfied that all relevant 
facts have been properly and sufficiently developed, and that 
the veteran will not be prejudiced by proceeding to a 
decision on the basis of the evidence currently of record.

Under the laws administered by VA, disability ratings are 
determined by applying the criteria set forth in VA's 
Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet.App. 55, 58 (1994).  However, the Board must also 
consider the history of the veteran's injury, as well as the 
current clinical manifestations of its residuals and the 
overall effect that the disability has on the earning 
capacity of the veteran.  See 38 C.F.R. §§ 4.2.  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Medical evidence in the claims file includes the report of a 
September 1992 compensation examination conducted at the John 
Cochran VA Medical Center (VAMC) in St. Louis, Missouri, by 
the chief of that VAMC's Gastrointestinal section.  The 
examiner noted a history provided by the veteran of pain, 
diarrhea, dumping syndrome and milky stools with loss of 20 
pounds over 9 months.  There was mild epigastric tenderness 
to palpation without any masses noted.  The examiner's 
assessment was that the veteran's symptoms were consistent 
with irritable bowel syndrome.

In September 1997, the veteran was examined at the St. Louis 
VAMC.  The examiner noted no evidence for inflammatory bowel 
disease, and suggested that the severity of the veteran's 
intestinal condition was related to his psychological 
condition.  The examination was held open by the physician 
until colonic biopsies and a barium enema study could be 
obtained, which finally occurred in March 1998.  The examiner 
noted these to be "only remarkable for melanosis coli 
findings," with "no epithelial damage suggestive of any 
type of colitis."  His assessment was "no evidence 
whatsoever of colitis, but [] signs of laxative abuse and 
diverticulosis."  The veteran has denied any laxative abuse.  
A VA psychiatric examination conducted in October 1997 at the 
St. Louis VAMC found that his anxiety condition (including 
depression and panic attacks) was secondary to his 
gastrointestinal disorder.  The veteran has been granted 
service connection and separately rated for his psychiatric 
symptoms.  A January 2000 psychiatric examination conducted 
at the St. Louis VAMC essentially confirms the established 
psychiatric diagnoses from the October 1997 report.  No new 
gastrointestinal symptoms were noted.

The veteran's duodenal ulcer and gastrectomy residuals are 
rated under 38 C.F.R. § 4.114, DC 7305-7308 (duodenal ulcer 
rated for post-gastrectomy syndrome residuals).  That 
diagnostic code provides for a maximum schedular rating of 60 
percent where the disability is severe, with nausea, 
sweating, circulatory disturbance after meals, diarrhea, 
hypoglycemic symptoms and weight loss with malnutrition and 
anemia.  The veteran has been awarded the maximum 60 percent 
rating.  

When evaluating a rating claim (initial or increased), the 
Board may affirm an RO's conclusion that a claim does not 
meet the criteria for submission for an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1), or it may reach such a 
conclusion on its own.  See Floyd v. Brown, 8 Vet.App. 88, 96 
(1996); Bagwell v. Brown, 9 Vet.App. 337, 338-339 (1996).  In 
the present case, the RO considered, but denied, an 
extraschedular rating, finding no evidence that the veteran's 
condition presented "such an unusual disability case as to 
render impractical the application of the regular 
standards."  The Board notes that the cumulative impact of 
the veteran's service-connected disabilities has already been 
addressed by the award of TDIU, as noted in the Introduction 
to this decision.  There has been no assertion or showing 
that the veteran's service-connected gastrointestinal 
condition has necessitated frequent periods of 
hospitalization.  In the absence of such a factor, the Board 
concurs with the RO's finding that an extraschedular rating 
is not warranted.  See 38 C.F.R. § 3.321(b)(1).

Finally, in evaluating the severity of a disability, 
consideration also must be given to the potential application 
of various other provisions of 38 C.F.R. Parts 3 and 4, 
whether or not they were raised by the veteran.  See Suttmann 
v. Brown, 5 Vet.App. 127, 133 (1993); Schafrath v. Derwinski, 
1 Vet.App. 589, 592-593 (1991).  The Board has reviewed the 
schedule of ratings for the digestive system to assess the 
potential applicability of those diagnostic codes providing 
greater than a 60 percent schedular maximum rating.  However, 
there appears to be no other code which would be appropriate 
for use (service connection for colitis having been denied in 
the Board's October 1999 decision).

Accordingly, since the veteran's is currently rated at the 
schedular maximum for his duodenal ulcer and gastrectomy 
residuals, and since there is no basis for an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1), his appeal must be 
denied.


ORDER

A rating in excess of 60 percent for residuals of a duodenal 
ulcer and gastrectomy is denied.



		
	CHARLES E. HOGEBOOM
	Veterans Law Judge
	Board of Veterans' Appeals



 
- 4 -


- 1 -


